By the Court. In operating a kitchen in the Women’s Residential Hall, the State does not appear to be engaged in one of the enterprises or businesses designated as extra-hazardous by Section 3 of the Workmen’s Compensation Act. The injury in question does not appear to have been occasioned by the operation of any machinery, and upon the facts submitted and for the sole purpose of arriving at a conclusion for the guidance and action of the officials of the University of Illinois, the Court of Claims is of the opinion that the Workmen’s Compensation Act should not be held applicable to the above named employee with reference to said injury.